I concur in the dissent of Mr. Justice Magney. It is elementary that a state legislature possesses well-nigh unlimited legislative power, except where limitations have been imposed by the federal or the state constitution. Our only concern here is to determine what limitations, if any, have been imposed on that plenary power of the legislature with respect to its exercise in granting to cities and villages the right to adopt home rule charters. Art. 4, § 33, prohibits special legislation, but does not limit the power to enact general laws. Any limitation upon the plenary power of the legislature to enact general laws must be found, if at all, in art. 4, § 36. Obviously, in adopting § 36 as an amendment to the constitution, the primary purpose was to provide cities and villages with a method by which they could, subject to certain restrictions, help themselves in obtaining a new charter. This primary purpose was effected by conferring on such cities and villages a narrowly limited legislative power which represented only a segment or fraction of the plenary power possessed by the legislature. The limitations or restrictions found in § 36 are upon the exercise by the cities and villages of that segment of legislative power so conferred, and not upon the exercise of the remaining fraction of plenary power which was not granted to such municipalities and which was not otherwise taken from the legislature. Pursuant to the power so retained by the legislature, general laws may be enacted whereby cities and villages are given other and additional authority for the adoption of new charters as conditions change from time to time. Although § 36 guaranteed to cities and villages a certain minimum power of *Page 592 
self-help, it was not intended as a strait jacket prohibiting the legislature from extending other and additional forms of relief. Controlling principles and authorities are fully set forth in the dissenting opinion of Mr. Justice Magney.
 *Page 1